


117 HR 691 IH: Expanding Opportunity through Pre-Apprenticeships Act
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 691
IN THE HOUSE OF REPRESENTATIVES

February 2, 2021
Mr. Cárdenas (for himself and Mr. Doggett) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To expand opportunities for pre-apprenticeship programs.


1.Short titleThis Act may be cited as the Expanding Opportunity through Pre-Apprenticeships Act.  2.Pre-apprenticeship program standards (a)In generalIn this Act, a pre-apprenticeship program means a program—
(1)designed to— (A)assist individuals who do not meet minimum qualifications for an apprenticeship program; and
(B) prepare such individuals to enter and succeed in such an apprenticeship program, including by providing the skills and competency attainment needed to enter the apprenticeship program; and (2)that meets the requirements described in subsections (b) and (c).
(b)RequirementsThe program— (1)is carried out in partnership with at least one sponsor of an apprenticeship program;
(2)demonstrates the existence of an active advisory partnership with an industry or sector partnership to inform the training and education services necessary for a pre-apprenticeship program;  (3)demonstrates evidence of sufficient openings in an apprenticeship program at the completion of a pre-apprenticeship program to support a transition from a pre-apprenticeship to an apprenticeship;
(4)has strategies in place with apprenticeship programs that will increase employment opportunities for individuals with barriers to employment and create a diverse talent pipeline, such that, upon completion of a pre-apprenticeship program, they will meet the entry requirements for success in such programs; (5)has plans in place, either directly or through partnerships, to provide supportive services to pre-apprentices, to support the recruitment, retention, and completion of the program; 
(6)provides hands-on training to participants, when possible, that does not supplant the work of a full-time, paid employee but accurately simulates the occupational conditions of a partnering apprenticeship program, with proper supervision and safety protocols; and (7)provides a certificate of completion by the State apprenticeship agency, awarded to each individual who completes the program requirements set forth by the plan sponsor.
(c)Written plan requirementsThe program includes a written plan developed by the sponsor that— (1)provides for work-based learning in which an industry or sector partnership and a related instruction provider collaborate to provide training that will introduce participants to the skills, competencies, and materials used in one or more apprenticeable occupations;
(2)is based on and aligned with national, State, regional, or local industry standards for high-skill, high-wage, or in-demand industry sectors or occupations and the requirements of the related apprenticeship program; (3)ensures all individuals have an equal opportunity to participate in the program, as required by section 30 of title 29, Code of Federal Regulations (as in effect on the date of enactment of this Act), and that the program will provide adequate and safe equipment, environments, and facilities for training and supervision, free from discrimination (including harassment and retaliation);
(4)ensures the program has remote instruction contingency plans, if feasible, including providing educational technology that aids in regular and substantive interactions between pre-apprentice and classroom instructor;  (5)provides training and professional development for instructors and staff to use technology and services, including for remote instruction;
(6)to the extent appropriate and practicable includes enabling an individual to attain a secondary school diploma or its recognized equivalent, and at least 1 recognized postsecondary credential; and (7)includes activities designed for career exposure, career planning, and career awareness.
3.Evaluation
(a)Performance data collectionNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary of Labor shall collect data on— (1)the performance of each pre-apprenticeship program using the disaggregated indicators of performance in section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)), including participants who are people of color, women, veterans, those who have been impacted by the youth or adult criminal justice system, and individuals with barriers to employment between the ages of 16 and 24; 
(2)how each such program spends resources; and (3)the diversity and equal opportunity in apprenticeships programs.
(b)Research and plan for expansion of participation of certain populationsNot later than 1 year after the date of enactment of this Act, the Secretary of Labor, acting through the Administrator of the Office of Apprenticeship, shall use the collected data to conduct research in State labor markets, in partnership with State apprenticeship agencies, to create a plan, on the basis of such research, to expand participation in registered pre-apprenticeship programs by nontraditional populations or individuals with barriers to employment such as youth, women, people of color, long-term unemployed, individuals with disabilities, individuals with substance abuse issues, individuals impacted by the criminal justice system, and veterans. 4.Grants (a)In generalFrom the amounts appropriated to carry out this section, the Secretary of Labor shall award grants, on a competitive basis, to eligible entities.
(b)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that serve a high number or high percentage of individuals who are from nontraditional apprenticeship populations (with priority given to women, people of color, veterans, those who have been impacted by the juvenile or adult criminal justice system, and individuals with barriers to employment between the ages of 16 and 24). (c)ApplicationTo receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary determines may be necessary.
(d)Limitation on use of fundsNo less than 5 percent of the funds awarded under this section shall be used to provide direct financial assistance to pre-apprentices to support financial needs to enter, remain enrolled in, and complete the apprenticeship program including, related costs of training, supplies, food and nutrition, housing, transportation, child care, mental health and substance abuse services, or other targeted costs deemed allowable by the Secretary. (e)Eligible entities definedIn this section, an eligible entity includes—
(1)a community-based organization; (2)a pre-apprenticeship sponsor;
(3)an employer for an in-demand industry sector or occupation; (4)a joint labor-management training program; or
(5)a partnership among community-based organizations, public education entities, and apprenticeships. (f)Uses of fundsA grant awarded under this section to an eligible entity may be used to carry out one or more of the following:
(1)To provide technical assistance to pre-apprentices to help navigate supportive services and other Federal assistance programs (such as the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.)) to enter and remain enrolled in apprenticeship programs. (2)To conduct and improve outreach to nontraditional apprenticeship population.
(3)To participate in pre-apprenticeship programs. (4)To facilitate a successful transition between pre-apprenticeship programs and apprenticeship programs.
5.Additional definitionsIn this Act: (1)Apprenticeship programThe term apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019.
(2)Nontraditional Apprenticeship PopulationThe term nontraditional apprenticeship population means a group of individuals (such as a group of individuals from the same gender or race) the members of which comprise fewer than 25 percent of the individuals participating in a program under the national apprenticeship system. (3)SecretaryThe term Secretary means the Secretary of Labor.
(4)WIOA termsThe terms community-based organization, in-demand industry sectors or occupations, individual with a barrier to employment, recognized postsecondary credential, and supportive services have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).  